Title: James Madison to Levi Woodbury, 29 December 1835
From: Madison, James
To: Woodbury, Levi


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. [29] 1835.
                            
                        
                        
                        J. Madison with his respects to Mr. Woodbury thanks him for his interesting Report from the Treasury
                            Department.
                        The exuberant prosperity of our Country is a happy illustration of the beneficent operation of its political
                            Institutions; and with the anticipated rate of its growth in population, in productive capacities, and in resources for
                            protection, not only on its borders, but on the Ocean, cannot be disregarded by other nations in estimating the respect
                            due the United States.
                        
                            
                                
                            
                        
                    